DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma in US Publication 2004/0123891.
Regarding Claim 1, Ma teaches an shade-structure rib apparatus, comprising: a pin connection portion comprising a first end (31) configured to be disposed in a channel (see Figs. 2-3) of a shade structure hub, a second portion (32) opposite the first portion, a first side surface (A, see below) and a second side surface (A on the opposite side), a circumferential width of the pin connection portion being defined between the first and second side surfaces, a pin channel (31a) disposed between the first side surface and the second side surface, the pin channel having a narrowest portion (at B) disposed between the first side surface and the second side surface, the pin channel increasing in size along (at C on either side) at least one direction between the narrowest portion and the first side surface and/or the second side surface.

    PNG
    media_image1.png
    565
    411
    media_image1.png
    Greyscale


Regarding Claim 2, Ma teaches that the pin channel increases in size in a radial direction.
Regarding Claim 4, Ma teaches that the pin channel enlarges symmetrically from the narrowest portion to the first side surface and to the second side surface.
Regarding Claim 5, Ma teaches that that the pin channel comprises an “hourglass” shape in longitudinal cross-section.
Regarding Claim 6, Ma teaches that at least one of the first side surface and the second side surface is tapered toward the first end (such as at D – the sides taper toward along the radius of the end).
Regarding Claim 7, Ma teaches that the first side surface and the second side surface are both tapered toward the first end (such as at D on either side).
Regarding Claim 8, Ma teaches that the second portion is configured to be secured to a tubular member (2) of an umbrella rib to provide a rib assembly.
Regarding Claim 9, Ma teaches an elongate tubular member (2) having an open end portion having the second portion dispose therein, the elongate tubular member having a free end configured to be coupled with a periphery of an umbrella canopy.
Regarding Claim 10, Ma teaches an elongate tubular member (2) extending away from the second portion to a free end, the free end configured to be coupled with a periphery of an umbrella canopy.
Regarding Claim 11, Ma teaches a rib apparatus, comprising: a pin connection portion comprising a first end (31) configured to be disposed in a channel of a shade structure hub (see Figs. 2-3) and a second portion (32) opposite the first portion configured to be disposed within a shade-structure rib, the first end including a first side surface (A) and a second side surface (A on the opposite side) that taper together from the second portion towards a distal end (D) of the first portion; a pin slot (31a) disposed between the first side surface and the second side surface, the pin slot configured to allow angling of a pin received therein (insofar as the pin slot increases in size toward the outer edges).
Regarding Claim 12, Ma teaches that the pin slot increases in size (along C) from a narrowest portion (at B) towards the first side surface and the second side surface.
Regarding Claim 14, Ma teaches that the pin slot has a constant width from the first side surface to the second side surface (as best understood).
Regarding Claim 15, Ma teaches that the pin slot comprises an “hourglass” shape in longitudinal cross-section .
Regarding Claim 16, Ma teaches that the second portion is configured to be secured to a tubular umbrella rib (2) to provide a rib assembly.
Regarding Claim 17, Ma teaches an umbrella rib (2) having an open end portion with the second portion dispose therein.
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft in US Patent 3431925. Kraft teaches a rib apparatus, comprising: a pin connection portion comprising a first end (13) configured to be disposed in a channel of a shade structure hub (13) and a second portion (3) opposite the first portion configured to be disposed within a shade-structure rib, the first end including a first side surface (one side of 9) and a second side surface (the opposite side of 9) that taper together from the second portion towards a distal end (see Fig. 4) of the first portion; a pin slot (through which 12 passes) disposed between the first side surface and the second side surface, the pin slot configured to allow angling of a pin received therein (see Figs. 2 and 5), wherein the pin slot has a constant height from the first side surface to the second side surface.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang teaches an umbrella.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636